DETAILED ACTION
Applicant’s Amendment filed on January 6, 2021 has been reviewed. 
Claim 1-13 are amended in the amendment.
Claims 14-20 are newly added in the amendment.
Claims 1-20 have been examined.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, at lines 2-3, “method comprising:” should be changed to “comprising:”  
In claim 8, at line 9, “request” should be changed to “request:”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 2008/0299988 A1), hereinafter referred to as Dawson, in view of Oda et al. (US 2004/0005886 A1), hereinafter referred to as Oda, further in view of Arkin et al. (US 2002/0152262 A1), hereinafter referred to as Arkin, and furthermore in view of Srinivasan et al. (US 2014/0310386 A1), hereinafter referred to as Srinivasan.

With respect to claim 1, Dawson teaches A method 
setting up a first communication from [[the]] a first terminal, according to a first communication protocol, in a course of which a first module of the first terminal transmits a request for downloading first content from a server, via [[said]] a first wide area telecommunications network (a borrower request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028); 
discovering, by said first terminal, at least one second terminal connected to the first terminal via a local area telecommunications network (the borrower [first terminal] locates potential lenders [including second terminal] within its local wireless connection range using a find utility to locate other wireless devices that it can communicate with using local wireless protocols, para. 0056), the second terminal being connected to a second wide area telecommunications network distinct from the first wide area telecommunications network (the borrower queries the found local nodes (e.g., potential lenders) [including second terminal] for availability of lending bandwidth through its respective Internet Service Provider [including second wide area telecommunications network], para. 0057; connecting to the ISPs 335, 340, 345, 350 and remote location 360, respectively, by a high speed connection (e.g., T3, cable, DSL, fiber, etc.), para. 0035; fig. 3A [different Internet Service Providers/different wide area telecommunications network]), in the course of which the first terminal: 
sends to the second terminal a message that contains identification information for the server (the borrower broadcasting locations of the desired data and a request for bandwidth to the potential lenders via the local wireless protocols, para. 0057; wherein locations of the desired data including an HTTP address, an FTP address or other information to describe where the data is to be found, para. 0042); 
receives from the second terminal a message offering to share the second wide area telecommunications network, for the purpose of [[said]] content download (each potential lender responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare through its respective Internet Service Provider [including second wide area telecommunications network], para. 0057), the message offering to share containing information (each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower and responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare, para. 0057); 
if the type to which the second wide area telecommunications network belongs is different than a type to which the first wide are telecommunications network belongs (a server that is connected to the Internet Service Providers 335, 340, 345, 350 and remote location 360 [server], respectively, by a high speed connection (e.g., T3, cable, DSL, fiber, etc.), para. 0035; fig. 3A; to allow a device [first terminal/borrower] with a relatively low bandwidth (e.g., low rate of data transfer) to leverage the bandwidth of other local devices [second terminal/lender] to create a virtual high bandwidth (e.g., high rate of data transfer) connection, para. 0016; the first node [first terminal] overcomes its limited "skinny pipe" connection to the Internet by creating a "virtual fat pipe" by employing the bandwidth of the other nodes [including second terminal]):
determining, by said first terminal, at least one first data segment of the first content to be downloaded on the basis of the offer to share contained in the received message (upon receipt of the above-described information from the potential lenders, the borrower decides which of the potential lenders to use and how to use the lenders, the borrower determines how many lenders to use and how to partition the data amongst the lenders, para. 0059); 
setting up, by said first terminal, a second communication from the first terminal, according to said first communication protocol, in the course of which the first terminal, via said local area telecommunications network (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download : 
transmits to the second terminal a download request for the determined first data segment (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); and 
receives from the second terminal the determined first data segment (each lender downloading the assigned portion from the assigned remote location via its respective Internet Service Provider, para. 0061; each lender transmits its assigned portion to the borrower using the local wireless communication protocols, para. 0052). 
Dawson does not explicitly teach the message containing a port identifier associated with the second terminal; 
However, Oda teaches the message containing a port identifier associated with the second terminal (the terminal 110b [second terminal] creates and sends a response message including the IP address and the port number of the terminal 110b; the response message sent to the terminal 110a [first terminal] via the local network 101, ; 
Therefore, based on Dawson in view of Oda, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oda to the method of Dawson in order to provide more advanced services as taught by Oda (para. 0081).
Dawson in view of Oda does not explicitly teach the message containing a type to which the second wide area telecommunications network belongs; 
However, Arkin teaches the message containing a type to which the second wide area telecommunications network belongs (remote user [first terminal/user] sends a bandwidth request to the user [second terminal/user], which in turn replies [response message] with a bit rate value or connection type (e.g., cable, T1, T3, ISDN, 10BaseT, 100BaseT, and the like), para. 0106) in order to save considerable bandwidth as taught by Arkin (para. 0102);
Therefore, based on Dawson in view of Oda, and further in view of Arkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Arkin to the method of Dawson in view of Oda in order to save considerable bandwidth as taught by Arkin (para. 0102).
Dawson does teach a borrower request transfer of file, from a central location [server] (para. 0024); the borrower determines how many lenders to use and how to partition the data amongst the lenders (para. 0059); to increase its bandwidth capacity, the borrower request bandwidth from any of the lenders to allow the borrower to use their excess (e.g., currently unused) bandwidth for file transfers with the central location, thus intercepting, by a second module of said first terminal, said first content download request; 
However, Srinivasan teaches intercepting, by a second module of said first terminal, said first content download request (the engine 105 in proxy 175 [second module] of the mobile device 101 [first terminal] can intercept (e.g., from OS kernel level function calls) downloading requests, and can translate/convert them into selective-size downloading requests, para. 0037; fig. 1A-2) in order to reduce network congestion, and provide higher efficiency to the overall network as taught by Srinivasan (para. 0020); 
Therefore, based on Dawson in view of Oda, further in view of Arkin, and furthermore in view of Srinivasan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Srinivasan to the method of Dawson in view of Oda, and further in view of Arkin in order to reduce network congestion, and provide higher efficiency to the overall network as taught by Srinivasan (para. 0020).

With respect to claim 2, Dawson teaches The 
an address of a device for the second terminal to access the second wide area telecommunications network (each potential lender [second terminal] determines which, if any, of the remote locations [a device] it can communicate with through its respective Internet Service Provider [second wide are telecommunications network]; each including a device] they can communicate with and how much bandwidth they have available to spare, para. 0057; wherein locations including an HTTP address [address of a device], an FTP address or other information to describe where the data is to be found, para. 0042); and 
a bandwidth offered by the second terminal (each potential lender responds to the borrower with a report of which remote locations [including a device] they can communicate with and how much bandwidth they have available to spare, para. 0057). 

With respect to claim 3, Dawson teaches The 
determining whether the first content to be downloaded can be broken down into at least one first data segment (upon receipt of the above-described information from the potential lenders, the borrower decides which of the potential lenders to use and how to use the lenders, the borrower determines how many lenders to use and how to partition the data amongst the lenders, para. 0059); 
in the event of the response being positive (upon receipt of the above-described information from the potential lenders, para. 0059), transmitting a discovery request from one or more connected terminals to the first terminal via the local area telecommunications network (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this download request] to each lender using the local wireless communication protocols, para. 0060); 
in the event of the response being negative (if a potential lender decides to deny lending bandwidth to the borrower, para. 0058): 
continuing transmission of the first content download request to said server (a borrower request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028); and 
receiving the first content from the server (the borrower download the file form the first remote location [server]), para. 0033). 

With respect to claim 4, Dawson teaches The 
setting up a third communication from the first terminal, according to said predetermined communication protocol, in the course of which the first terminal, via said first wide area telecommunications network (a borrower request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028): 
transmits to the server a download request for the second content segment (a borrower request transfer of files [including second content segment], server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028); and 
receives the second content segment from the server (the borrower download the file [including second content segment] form the first remote location [server]), para. 0033). 

With respect to claim 5, Dawson teaches The 
aggregating the first and second segments in a predetermined order (the first node 210 [borrower/first terminal] downloads a first portion "A" of the file from the first remote location 260, the second node 215 downloads a second portion "B" from the second remote location 265, the third node 220 downloads a third portion "C" from the third remote location 270, and the fourth node 225 downloads a fourth portion "D" from the fourth remote location 275; the second, third, and fourth nodes [including second terminal/lender] transfer the respective portions to the first node, which reassembles the portions "A", "B", "C", "D" into the file "ABCD" using known torrent-type techniques, para. 0030-0031); and 
receiving the aggregated first and second segments in response to said download request for a content, transmitted in the course of said first communication set up by the first terminal (a borrower request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet first wide are telecommunications network], para. 0028; the first node 210 [borrower/first terminal] downloads a first portion "A" of the file from the first remote location 260, the second node 215 downloads a second portion "B" from the second remote location 265, the third node 220 downloads a third portion "C" from the third remote location 270, and the fourth node 225 downloads a fourth portion "D" from the fourth remote location 275; the second, third, and fourth nodes [including second terminal/lender] transfer the respective portions to the first node, which reassembles the portions "A", "B", "C", "D" into the file "ABCD" using known torrent-type techniques, para. 0031). 

With respect to claim 6, Dawson teaches The 
discovering at least one third terminal connected to the first terminal via said local area telecommunications network (the borrower [first terminal] locates potential lenders [including third terminal] within its local wireless connection range using a find utility to locate other wireless devices that it can communicate with using local wireless protocols, para. 0056), the third terminal being connected to a third wide area telecommunications network (the borrower queries the found local nodes (e.g., potential lenders) [including second terminal] for availability of lending bandwidth through its respective Internet Service Provider [including second wide area telecommunications network], para. 0057; connecting to the ISPs 335, 340, 345, 350 and remote location 360, respectively, by a high speed connection (e.g., T3, cable, DSL, fiber, etc.), para. 0035; different Internet Service Providers/different wide area telecommunications network]), in the course of which the first terminal: 
sends to the third terminal a message that contains identification information for the server (the borrower broadcasting locations of the desired data and a request for bandwidth to the potential lenders via the local wireless protocols, para. 0057; wherein locations of the desired data including an HTTP address, an FTP address or other information to describe where the data is to be found, para. 0042); 
receives from the third terminal a message offering to share the third wide area telecommunications network, for the purpose of said content download (each potential lender [including third terminal] responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare through its respective Internet Service Provider [including third wide area telecommunications network], para. 0057), the message containing information (each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower and responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare, para. 0057);
determining at least one third data segment of the first content to be downloaded on the basis of the offer to share contained in the received from said third terminal (upon receipt of the above-described information from the potential lenders, the borrower decides which of the potential lenders to use and how including third data segment] the data amongst the lenders, para. 0059); 
setting up a fourth communication from the first terminal, according to said first communication protocol, in the course of which the first terminal, via said local area telecommunications network (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command to each lender using the local wireless communication protocols, para. 0060): 
transmits to the third terminal a download request for the determined third data segment (the borrower communicates to each lender its assigned data portion [including third data segment] for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); and 
receives from the third terminal the determined third data segment(each lender downloading the assigned portion [including determined third data segment] from the assigned remote location via its respective Internet Service Provider, para. 0061; each lender transmits its assigned portion to the borrower using the local wireless communication protocols, para. 0052). 
the message containing a port identifier associated with the third terminal (the terminal 110b [third terminal] creates and sends a response message including the IP address and the port number of the terminal 110b; the response message sent to the terminal 110a [first terminal] via the local network 101, para. 0126; also see para. 0142; fig. 1) in order to provide more advanced services as taught by Oda (para. 0081); 
Therefore, based on Dawson in view of Oda, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oda to the method of Dawson in order to provide more advanced services as taught by Oda (para. 0081).

With respect to claim 7, Dawson teaches The data segments or of the first, second and third segments, the following processes are performed, on the first terminal: 
aggregating either the firstdata segments, or the first, second and third data segments, in a second  (the first node 210 [borrower/first terminal] downloads a first portion "A" of the file [first data segment] from the first remote location 260, the second node 215 downloads a second portion "B" [second data segment] from the second remote location 265, the third node 220 downloads a third portion "C" [third data segment] from the third remote location 270, and the fourth node 225 downloads a fourth portion "D" from the fourth remote location 275; the second, third, and fourth nodes [including third terminal/lender] transfer the respective ; and 
receiving either the aggregated first and third segments, or the aggregated first, second and third segments, in response to said download request for [[a]] said first content, transmitted in the course of said first communication set up by the first terminal (a borrower request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028; the first node 210 [borrower/first terminal] downloads a first portion "A" of the file [first data segment] from the first remote location 260, the second node 215 downloads a second portion "B" [second data segment] from the second remote location 265, the third node 220 downloads a third portion "C" [third data segment] from the third remote location 270, and the fourth node 225 downloads a fourth portion "D" from the fourth remote location 275; the second, third, and fourth nodes [including third terminal/lender] transfer the respective portions to the first node, which reassembles the portions "A", "B", "C", "D" into the file "ABCD" using known torrent-type techniques, para. 0031). 

With respect to claim 8, Dawson teaches A first terminal comprising a processor and a memory, the memory comprising instructions stored thereon which when executed by the processor (processor executes computer program code, which is stored in memory, para. 0018) configure the terminal first communication protocol, a first module of said terminal being configured downloading a first content to from server, via [[said]] a first wide area telecommunications network (a borrower [first terminal] request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028), 
said first terminal being further configured to: 

discover at least one second terminal connected firstly to the first terminal via a local area telecommunications network (the borrower [first terminal] locates potential lenders [including second terminal] within its local wireless connection range using a find utility to locate other wireless devices that it can communicate with using local wireless protocols, para. 0056) and, secondly, to a second wide area telecommunications network distinct from the first wide area telecommunications network (the borrower queries the found local nodes (e.g., potential lenders) [including second terminal] for availability of lending bandwidth through its respective Internet Service Provider [including second wide area telecommunications network], para. 0057; connecting to the ISPs 335, 340, 345, 350 and remote location 360, respectively, by a high speed connection (e.g., T3, cable, DSL, fiber, etc.), para. 0035; fig. 3A [different Internet Service Providers/different wide area telecommunications network]) by: 
sending to the second terminal a message that contains identification information for the server (the borrower broadcasting locations of the desired data and a request for bandwidth to the potential lenders via the local wireless ; 
receiving from the second terminal a message offering to share the second wide area telecommunications network, for the purpose of [[said]] content download (each potential lender responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare through its respective Internet Service Provider [including second wide area telecommunications network], para. 0057), the message offering to share containing information (each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower and responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare, para. 0057);
if the type to which the second wide area telecommunications network belongs is different than a type to which the first wide are telecommunications network belongs (a server that is connected to the Internet Service Providers 335, 340, 345, 350 and remote location 360 [server], respectively, by a high speed connection (e.g., T3, cable, DSL, fiber, etc.), para. 0035; fig. 3A; to allow a device [first terminal/borrower] with a relatively low bandwidth (e.g., low rate of data transfer) to leverage the bandwidth of other local devices [second terminal/lender] to create a virtual high bandwidth (e.g., high rate of data transfer) connection, para. 0016; the first node [first terminal] overcomes its limited "skinny pipe" connection to the Internet by creating a including second terminal]):
determine at least one first data segment of the first content to be downloaded on the basis of the offer to share contained in the received message (upon receipt of the above-described information from the potential lenders, the borrower decides which of the potential lenders to use and how to use the lenders, the borrower determines how many lenders to use and how to partition the data amongst the lenders, para. 0059); 
set up a second communication from the first terminal, according to said first communication protocol, via said local area telecommunications network (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command to each lender using the local wireless communication protocols, para. 0060) by: 
transmitting to the second terminal a download request for the determined first data segment (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); and 
receiving from the second terminal the first data segment that has been obtained previously by the second terminal following a connection by the second terminal to said server, via the second wide area telecommunications network, using the identification information for the server that was sent by the first terminal in the discovery process (each lender downloading the assigned portion from the assigned remote location [server] via its respective Internet Service Provider, para. 0061; each lender transmits its assigned portion to the borrower using the local wireless communication protocols, para. 0052; wherein locations of the desired data including an HTTP address, an FTP address or other information to describe where the data is to be found, para. 0042). 
Dawson does not explicitly teach the message containing a port identifier associated with the second terminal; 
However, Oda teaches the message containing a port identifier associated with the second terminal (the terminal 110b [second terminal] creates and sends a response message including the IP address and the port number of the terminal 110b; the response message sent to the terminal 110a [first terminal] via the local network 101, para. 0126; also see para. 0142; fig. 1) in order to provide more advanced services as taught by Oda (para. 0081); 
Therefore, based on Dawson in view of Oda, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oda to the terminal of Dawson in order to provide more advanced services as taught by Oda (para. 0081).
Dawson in view of Oda does not explicitly teach the message containing a type to which the second wide area telecommunications network belongs; 
the message containing a type to which the second wide area telecommunications network belongs (remote user [first terminal/user] sends a bandwidth request to the user [second terminal/user], which in turn replies [response message] with a bit rate value or connection type (e.g., cable, T1, T3, ISDN, 10BaseT, 100BaseT, and the like), para. 0106) in order to save considerable bandwidth as taught by Arkin (para. 0102);
Therefore, based on Dawson in view of Oda, and further in view of Arkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Arkin to the terminal of Dawson in view of Oda in order to save considerable bandwidth as taught by Arkin (para. 0102).
Dawson does teach a borrower request transfer of file, from a central location [server] (para. 0024); the borrower determines how many lenders to use and how to partition the data amongst the lenders (para. 0059); to increase its bandwidth capacity, the borrower request bandwidth from any of the lenders to allow the borrower to use their excess (e.g., currently unused) bandwidth for file transfers with the central location, thus effectively increasing the borrower's bandwidth para. 0024), but Dawson in view of Oda, and further in view of Arkin does not explicitly teach a second module of said first terminal being configured to intercept the first download request 
 However, Srinivasan teaches a second module of said first terminal being configured to intercept the first download request (the engine 105 in proxy 175 [second module] of the mobile device 101 [first terminal] can intercept (e.g., from OS kernel level function calls) downloading requests, and can translate/convert them into selective-size downloading requests, para. 0037; fig. 1A-2) in order to reduce network 
Therefore, based on Dawson in view of Oda, further in view of Arkin, and furthermore in view of Srinivasan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Srinivasan to the terminal of Dawson in view of Oda, and further in view of Arkin in order to reduce network congestion, and provide higher efficiency to the overall network as taught by Srinivasan (para. 0020).

With respect to claim 9, Dawson teaches A non-transitory computer readable medium having stored thereon instructions for executing, (processor executes computer program code, which is stored in memory, para. 0018), 
setting up a first communication from the first terminal, according to a first communication protocol, in a course of which the first terminal transmits a downloading a first content from a server, via [[said]] a first wide area telecommunications network (a borrower request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028); 
discovering, by said first terminal, at least one second terminal connected to the first terminal via a local area telecommunications network (the borrower [first terminal] locates potential lenders [including second terminal] within its local wireless connection range using a find utility to locate other wireless devices that it can communicate with using local wireless protocols, para. 0056), the second terminal being connected to a second wide area telecommunications network distinct from the first wide area telecommunications network (the borrower queries the found local nodes (e.g., potential lenders) [including second terminal] for availability of lending bandwidth through its respective Internet Service Provider [including second wide area telecommunications network], para. 0057; connecting to the ISPs 335, 340, 345, 350 and remote location 360, respectively, by a high speed connection (e.g., T3, cable, DSL, fiber, etc.), para. 0035; fig. 3A [different Internet Service Providers/different wide area telecommunications network]), in the course of which the first terminal: 
sends to the second terminal a message that contains identification information for the server (the borrower broadcasting locations of the desired data and a request for bandwidth to the potential lenders via the local wireless protocols, para. 0057; wherein locations of the desired data including an HTTP address, an FTP address or other information to describe where the data is to be found, para. 0042); 
receives from the second terminal a message offering to share the second wide area telecommunications network, for the purpose of said content download (each potential lender responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare through its respective Internet Service Provider [including second wide area telecommunications network], para. 0057), the message offering to share containing information (each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower and responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare, para. 0057); 
if the type to which the second wide area telecommunications network belongs is different than a type to which the first wide are telecommunications network belongs (a server that is connected to the Internet Service Providers 335, 340, 345, 350 and remote location 360 [server], respectively, by a high speed connection (e.g., T3, cable, DSL, fiber, etc.), para. 0035; fig. 3A; to allow a device [first terminal/borrower] with a relatively low bandwidth (e.g., low rate of data transfer) to leverage the bandwidth of other local devices [second terminal/lender] to create a virtual high bandwidth (e.g., high rate of data transfer) connection, para. 0016; the first node [first terminal] overcomes its limited "skinny pipe" connection to the Internet by creating a "virtual fat pipe" by employing the bandwidth of the other nodes [including second terminal]):
determining, by said first terminal, at least one first data segment of the first content to be downloaded on the basis of the offer to share contained in the received message (upon receipt of the above-described information from the potential lenders, the borrower decides which of the potential lenders to use and how to use the lenders, the borrower determines how many lenders to use and how to partition the data amongst the lenders, para. 0059); 
setting up, by said first terminal, a second communication from the first terminal, according to said first communication protocol, in the course of which the first terminal, via said local area telecommunications network (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command to each lender using the local wireless communication protocols, para. 0060): 
transmits to the second terminal a download request for the determined first data segment (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); and 
receives from the second terminal the first data segment (each lender downloading the assigned portion from the assigned remote location via its respective Internet Service Provider, para. 0061; each lender transmits its assigned portion to the borrower using the local wireless communication protocols, para. 0052). 
Dawson does not explicitly teach the message containing a port identifier associated with the second terminal; 
the message containing a port identifier associated with the second terminal (the terminal 110b [second terminal] creates and sends a response message including the IP address and the port number of the terminal 110b; the response message sent to the terminal 110a [first terminal] via the local network 101, para. 0126; also see para. 0142; fig. 1) in order to provide more advanced services as taught by Oda (para. 0081); 
Therefore, based on Dawson in view of Oda, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oda to the medium of Dawson in order to provide more advanced services as taught by Oda (para. 0081).
Dawson in view of Oda does not explicitly teach the message containing a type to which the second wide area telecommunications network belongs; 
However, Arkin teaches the message containing a type to which the second wide area telecommunications network belongs (remote user [first terminal/user] sends a bandwidth request to the user [second terminal/user], which in turn replies [response message] with a bit rate value or connection type (e.g., cable, T1, T3, ISDN, 10BaseT, 100BaseT, and the like), para. 0106) in order to save considerable bandwidth as taught by Arkin (para. 0102);
Therefore, based on Dawson in view of Oda, and further in view of Arkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Arkin to the medium of Dawson in view of Oda in order to save considerable bandwidth as taught by Arkin (para. 0102).
server] (para. 0024); the borrower determines how many lenders to use and how to partition the data amongst the lenders (para. 0059); to increase its bandwidth capacity, the borrower request bandwidth from any of the lenders to allow the borrower to use their excess (e.g., currently unused) bandwidth for file transfers with the central location, thus effectively increasing the borrower's bandwidth para. 0024), but Dawson in view of Oda, and further in view of Arkin does not explicitly teach intercepting, by said first terminal, said first content download request; 
 However, Srinivasan teaches intercepting, by said first terminal, said first content download request (the engine 105 in proxy 175 of the mobile device 101 [first terminal] can intercept (e.g., from OS kernel level function calls) downloading requests, and can translate/convert them into selective-size downloading requests, para. 0037; fig. 1A-2) in order to reduce network congestion, and provide higher efficiency to the overall network as taught by Srinivasan (para. 0020)
Therefore, based on Dawson in view of Oda, further in view of Arkin, and furthermore in view of Srinivasan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Srinivasan to the medium of Dawson in view of Oda, and further in view of Arkin in order to reduce network congestion, and provide higher efficiency to the overall network as taught by Srinivasan (para. 0020).

With respect to claim 14, Dawson teaches The first terminal of claim 8, wherein the message offering to share received in the discovery process further contains: 
an address of a device for the second terminal to access the second wide area telecommunications network (each potential lender [second terminal] determines which, if any, of the remote locations [a device] it can communicate with through its respective Internet Service Provider [second wide are telecommunications network]; each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower); each potential lender responds to the borrower with a report of which remote locations [including a device] they can communicate with and how much bandwidth they have available to spare, para. 0057; wherein locations including an HTTP address [address of a device], an FTP address or other information to describe where the data is to be found, para. 0042); and 
a bandwidth offered by the second terminal (each potential lender responds to the borrower with a report of which remote locations [including a device] they can communicate with and how much bandwidth they have available to spare, para. 0057).

With respect to claim 15, Dawson teaches The first terminal of claim 8, wherein intercepting the download request comprises: 
determining whether the first content to be downloaded can be broken down into at least one first data segment (upon receipt of the above-described information from the potential lenders, the borrower decides which of the potential lenders to use and ; 
in the event of the response being positive (upon receipt of the above-described information from the potential lenders, para. 0059), transmitting a discovery request from one or more connected terminals to the first terminal via the local area telecommunications network (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); 
in the event of the response being negative (if a potential lender decides to deny lending bandwidth to the borrower, para. 0058): 
continuing transmission of the first content download request to said server (a borrower request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028); and 
receiving the first content from the server (the borrower download the file form the first remote location [server]), para. 0033).

With respect to claim 16, Dawson teaches The first terminal of claim 8, wherein said first terminal is configured for, in the event of the first terminal determining that the first content to be downloaded comprises a second data segment and that the bandwidth of the first terminal is sufficient to allow download of the second segment directly from the server: 
setting up a third communication from the first terminal, according to said first communication protocol, in the course of which the first terminal, via said first wide area telecommunications network (a borrower request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028): 
transmits to the server a download request for the second data segment (a borrower request transfer of files [including second content segment], from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028); and 	
receives the second data segment from the server (the borrower download the file [including second content segment] form the first remote location [server]), para. 0033).

With respect to claim 17, Dawson teaches The first terminal of claim 16, wherein said first terminal is configured for, following reception of the first and second data segments: 
aggregating the first and second data segments in a first order (the first node 210 [borrower/first terminal] downloads a first portion "A" of the file from the first remote location 260, the second node 215 downloads a second portion "B" from the second remote location 265, the third node 220 downloads a third portion "C" from the third including second terminal/lender] transfer the respective portions to the first node, which reassembles the portions "A", "B", "C", "D" into the file "ABCD" using known torrent-type techniques, para. 0031); and 
receiving the aggregated first and second data segments in response to said download request for said first content, transmitted in the course of said first communication set up by the first terminal (a borrower request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028; the first node 210 [borrower/first terminal] downloads a first portion "A" of the file from the first remote location 260, the second node 215 downloads a second portion "B" from the second remote location 265, the third node 220 downloads a third portion "C" from the third remote location 270, and the fourth node 225 downloads a fourth portion "D" from the fourth remote location 275; the second, third, and fourth nodes [including second terminal/lender] transfer the respective portions to the first node, which reassembles the portions "A", "B", "C", "D" into the file "ABCD" using known torrent-type techniques, para. 0031).

With respect to claim 18, Dawson teaches The first terminal of claim 8, said first terminal being configured for discovering at least one third terminal connected to the first terminal via said local area telecommunications network (the borrower [first terminal] locates potential lenders [including third terminal] within its local , the third terminal being connected to a third wide area telecommunications network (the borrower queries the found local nodes (e.g., potential lenders) [including second terminal] for availability of lending bandwidth through its respective Internet Service Provider [including second wide area telecommunications network], para. 0057; connecting to the ISPs 335, 340, 345, 350 and remote location 360, respectively, by a high speed connection (e.g., T3, cable, DSL, fiber, etc.), para. 0035; fig. 3A [different Internet Service Providers/different wide area telecommunications network]), in the course of which the first terminal: 
sends to the third terminal a message that contains identification information for the server (the borrower broadcasting locations of the desired data and a request for bandwidth to the potential lenders via the local wireless protocols, para. 0057; wherein locations of the desired data including an HTTP address, an FTP address or other information to describe where the data is to be found, para. 0042); 
receives from the third terminal a message offering to share the third wide area communication network, for the purpose of content download (each potential lender [including third terminal] responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare through its respective Internet Service Provider [including third wide area telecommunications network], para. 0057),  the message containing information (each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower and responds to the borrower with a ; 
determining at least one third data segment of the first content to be downloaded on the basis of the offer to share contained in the message received from said third terminal (upon receipt of the above-described information from the potential lenders, the borrower decides which of the potential lenders to use and how to use the lenders, the borrower determines how many lenders to use and how to partition [including third data segment] the data amongst the lenders, para. 0059); 
setting up a fourth communication from the first terminal, according to said first communication protocol, in the course of which the first terminal, via said local area telecommunications network (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command to each lender using the local wireless communication protocols, para. 0060): 
transmits to the port associated with the third terminal a download request for the determined third data segment (the borrower communicates to each lender its assigned data portion [including third data segment] for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); and 
receives from the third terminal the determined third data segment (each lender downloading the assigned portion [including determined third data segment] from the assigned remote location via its respective Internet Service .
Further, Oda teaches the message containing a port identifier associated with the third terminal (the terminal 110b [third terminal] creates and sends a response message including the IP address and the port number of the terminal 110b; the response message sent to the terminal 110a [first terminal] via the local network 101, para. 0126; also see para. 0142; fig. 1) in order to provide more advanced services as taught by Oda (para. 0081); 
Therefore, based on Dawson in view of Oda, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oda to the terminal of Dawson in order to provide more advanced services as taught by Oda (para. 0081).

With respect to claim 19, Dawson teaches The first terminal of claim 18, said first terminal being configured for, following reception either of the first and third data segments or of the first, second and third data segments: 
aggregating either the first and third data segments, or the first, second and third data segments, in a second order (the first node 210 [borrower/first terminal] downloads a first portion "A" of the file [first data segment] from the first remote location 260, the second node 215 downloads a second portion "B" [second data segment] from the second remote location 265, the third node 220 downloads a third portion "C" [third data segment] from the third remote location 270, and the fourth node 225 downloads a fourth portion "D" from the fourth remote location 275; the second, third, and fourth nodes including third terminal/lender] transfer the respective portions to the first node, which reassembles the portions "A", "B", "C", "D" into the file "ABCD" using known torrent-type techniques, para. 0031); and 
receiving either the aggregated first and third segments, or the aggregated first, second and third segments, in response to said download request for said first content, transmitted in the course of said first communication set up by the first terminal (a borrower request transfer of files, from a central location [server], para. 0024; the borrower communicate with a first Internet Service Provider [first wide are telecommunications network], para. 0028; the first node 210 [borrower/first terminal] downloads a first portion "A" of the file [first data segment] from the first remote location 260, the second node 215 downloads a second portion "B" [second data segment] from the second remote location 265, the third node 220 downloads a third portion "C" [third data segment] from the third remote location 270, and the fourth node 225 downloads a fourth portion "D" from the fourth remote location 275; the second, third, and fourth nodes [including third terminal/lender] transfer the respective portions to the first node, which reassembles the portions "A", "B", "C", "D" into the file "ABCD" using known torrent-type techniques, para. 0031).

Claims 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 2008/0299988 A1), hereinafter referred to as Dawson, in view of Oda et al. (US 2004/0005886 A1), hereinafter referred to as Oda, and further in view of Arkin et al. (US 2002/0152262 A1), hereinafter referred to as Arkin.

A method a second terminal (lenders, para. 0028 [including second terminal]), said method comprising: 
discovering a connection from the second terminal to [[the]] a first terminal via a local area telecommunications network (the borrower [first terminal] locates potential lenders [including second terminal] within its local wireless connection range using a find utility to locate other wireless devices that it can communicate with using local wireless protocols, para. 0056), wherein the second terminal: 
receives, from the first terminal, a message containing identification information for [[the]] a server (the borrower broadcasting locations of the desired data and a request for bandwidth to the potential lenders via the local wireless protocols, para. 0057; wherein locations of the desired data including an HTTP address, an FTP address or other information to describe where the data is to be found, para. 0042); 
transmits to the first terminal a response to said message that contains an offer to share [[the]] a second wide area telecommunications network to which the second terminal is connected, for the purpose of [[said]] content download (each potential lender responds to the borrower with a including second wide area telecommunications network], para. 0057), said response containing information (each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower and responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare, para. 0057);
(the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command to each lender using the local wireless communication protocols, para. 0060), wherein the second terminal: 
receives, from the first terminal, via said local area telecommunications network, a download request for a first data  segment of a first content (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); 
takes the received identification information for the server as a basis for routing to the server, via the second wide area telecommunications network, the received download request for the first data segment of the first content (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); 
receives in response the first data segment of the first content from the server, via the second wide area telecommunications network (each lender downloading the assigned portion from the assigned remote location via its respective Internet Service Provider, para. 0061); and 
transmits the received first data segment of the first content to the first terminal, via the local area telecommunications network (each lender transmits its assigned portion to the borrower using the local wireless communication protocols, para. 0052). 
Dawson does not explicitly teach said response containing a port identifier associated with the second terminal; 
However, Oda teaches said response containing a port identifier associated with the second terminal (the terminal 110b [second terminal] creates and sends a response message including the IP address and the port number of the terminal 110b; the response message sent to the terminal 110a [first terminal] via the local network 101, para. 0126; also see para. 0142; fig. 1) in order to provide more advanced services as taught by Oda (para. 0081); 
Therefore, based on Dawson in view of Oda, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Dawson in view of Oda does not explicitly teach said response containing a type to which the second wide area telecommunications network belongs; 
However, Arkin teaches said response containing a type to which the second wide area telecommunications network belongs (remote user [first terminal/user] sends a bandwidth request to the user [second terminal/user], which in turn replies [response message] with a bit rate value or connection type (e.g., cable, T1, T3, ISDN, 10BaseT, 100BaseT, and the like), para. 0106) in order to save considerable bandwidth as taught by Arkin (para. 0102);
Therefore, based on Dawson in view of Oda, and further in view of Arkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Arkin to the method of Dawson in view of Oda in order to save considerable bandwidth as taught by Arkin (para. 0102).

With respect to claim 11, Dawson teaches The 
an address of a device for the second terminal to access the second wide area telecommunications network (each potential lender [second terminal] determines which, if any, of the remote locations [a device] it can communicate with through its respective Internet Service Provider [second wide are telecommunications network]; each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower); including a device] they can communicate with and how much bandwidth they have available to spare, para. 0057; wherein locations including an HTTP address [address of a device], an FTP address or other information to describe where the data is to be found, para. 0042); and 
a bandwidth offered by the second terminal (each potential lender responds to the borrower with a report of which remote locations [including a device] they can communicate with and how much bandwidth they have available to spare, para. 0057).

With respect to claim 12, Dawson teaches A terminal comprising a processor and a memory, the memory comprising instructions stored thereon which when executed by the processor (processor executes computer program code, which is stored in memory, para. 0018) configure the terminal (lenders, para. 0028 [including terminal]) to 

discover a connection from the terminal to the another terminal, via a local area telecommunications network (the borrower [another terminal] locates potential lenders [including terminal] within its local wireless connection range using a by: 
receiving, from the other terminal, a discovery request for at least one terminal connected to the other terminal via a local area telecommunications network, said request containing identification information for [[the]] a server (the borrower broadcasting locations of the desired data and a request for bandwidth to the potential lenders via the local wireless protocols, para. 0057; wherein locations of the desired data including an HTTP address, an FTP address or other information to describe where the data is to be found, para. 0042); and 
transmitting to the other terminal, via the local area telecommunications network, a response to said message that contains an offer to share [[the]] a second wide area telecommunications network to which the terminal is connected,, for the purpose of [[said]] content download (each potential lender responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare through its respective Internet Service Provider [including second wide area telecommunications network], para. 0057), the response offering to share containing information (each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower and responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare, para. 0057);
(the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command to each lender using the local wireless communication protocols, para. 0060) by: 
receiving on the terminal, from the other terminal, via the local area telecommunications network, a download request for a first data segment of a first content  (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); 
taking the received identification information for the server as a basis for routing to the server, via the second wide area telecommunications network, the received download request for the first data segment of a first content (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); 
receiving in response the first data segment of a first content from the server, via the second wide area telecommunications network (each lender downloading the assigned portion from the assigned remote location via its respective Internet Service Provider, para. 0061); and 
transmitting the received first data segment of a first content to the other terminal, via the local area telecommunications network (each lender transmits its assigned portion to the borrower using the local wireless communication protocols, para. 0052). 
Dawson does not explicitly teach the response containing a port identifier associated with the second terminal; 
However, Oda teaches the response containing a port identifier associated with the second terminal (the terminal 110b [terminal] creates and sends a response message including the IP address and the port number of the terminal 110b; the response message sent to the terminal 110a [other terminal] via the local network 101, para. 0126; also see para. 0142; fig. 1) in order to provide more advanced services as taught by Oda (para. 0081); 
Therefore, based on Dawson in view of Oda, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oda to the terminal of Dawson in order to provide more advanced services as taught by Oda (para. 0081).
Dawson in view of Oda does not explicitly teach the response containing a type to which the second wide area telecommunications network belongs; 
However, Arkin teaches the response containing a type to which the second wide area telecommunications network belongs (remote user [other terminal/user] sends a bandwidth request to the user [terminal/user], which in turn replies [response message] with a bit rate value or connection type (e.g., cable, T1, T3, ISDN, 10BaseT, ;
Therefore, based on Dawson in view of Oda, and further in view of Arkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Arkin to the terminal of Dawson in view of Oda in order to save considerable bandwidth as taught by Arkin (para. 0102).

With respect to claim 13, Dawson teaches A non-transitory computer readable medium having stored thereon instructions for performing, a second terminal (lenders, para. 0028 [including second terminal]), said method comprising: 
discovering a connection from the second terminal to [[the]] a first terminal via a local area telecommunications network (the borrower [first terminal] locates potential lenders [including second terminal] within its local wireless connection range using a find utility to locate other wireless devices that it can communicate with using local wireless protocols, para. 0056), wherein the second terminal: 
receives, from the first terminal, a message containing identification information for [[the]] a server (the borrower broadcasting locations of the desired data and a request for bandwidth to the potential lenders via the local wireless protocols, para. 0057; wherein locations of the desired data including an HTTP address, an FTP address or other information to describe where the data is to be found, para. 0042); 
transmits to the first terminal a response to said message that contains an offer to share [[the]] a second wide area telecommunications network to which the second terminal is connected, for the purpose of [[said]] content download (each potential lender responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare through its respective Internet Service Provider [including second wide area telecommunications network], para. 0057), said response containing information (each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower and responds to the borrower with a report of which remote locations they can communicate with and how much bandwidth they have available to spare, para. 0057);
(the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is , wherein the second terminal: 
receives, from the first terminal, via said local area telecommunications network, a download request for a first data  segment of a first content (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); 
takes the received identification information for the server as a basis for routing to the server, via the second wide area telecommunications network, the received download request for the first data segment of the first content (the borrower communicates to each lender its assigned data portion for download and the location for the lender to download from, this communication is performed by the borrower sending a command [download request] to each lender using the local wireless communication protocols, para. 0060); 
receives in response the first data segment of the first content from the server, via the second wide area telecommunications network (each lender downloading the assigned portion from the assigned remote location via its respective Internet Service Provider, para. 0061); and 
transmits the received first data segment of the first content to the first terminal, via the local area telecommunications network (each lender . 
Dawson does not explicitly teach said response containing a port identifier associated with the second terminal; 
However, Oda teaches said response containing a port identifier associated with the second terminal (the terminal 110b [second terminal] creates and sends a response message including the IP address and the port number of the terminal 110b; the response message sent to the terminal 110a [first terminal] via the local network 101, para. 0126; also see para. 0142; fig. 1) in order to provide more advanced services as taught by Oda (para. 0081); 
Therefore, based on Dawson in view of Oda, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oda to the medium of Dawson in order to provide more advanced services as taught by Oda (para. 0081).
Dawson in view of Oda does not explicitly teach said response containing a type to which the second wide area telecommunications network belongs; 
However, Arkin teaches said response containing a type to which the second wide area telecommunications network belongs (remote user [first terminal/user] sends a bandwidth request to the user [second terminal/user], which in turn replies [response message] with a bit rate value or connection type (e.g., cable, T1, T3, ISDN, 10BaseT, 100BaseT, and the like), para. 0106) in order to save considerable bandwidth as taught by Arkin (para. 0102);


With respect to claim 20, Dawson teaches The terminal of claim 10, wherein the response containing the offer to share the second wide area telecommunications network moreover contains: 
an address of a device for the second terminal to access the second wide area telecommunications network (each potential lender [second terminal] determines which, if any, of the remote locations [a device] it can communicate with through its respective Internet Service Provider [second wide are telecommunications network]; each potential lender also determines if it has bandwidth to spare (e.g., lend to the borrower); each potential lender responds to the borrower with a report of which remote locations [including a device] they can communicate with and how much bandwidth they have available to spare, para. 0057; wherein locations including an HTTP address [address of a device], an FTP address or other information to describe where the data is to be found, para. 0042); and 
a bandwidth offered by the second terminal (each potential lender responds to the borrower with a report of which remote locations [including a device] they can communicate with and how much bandwidth they have available to spare, para. 0057).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
April 12, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447